UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1641



JING NONG CAO,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-310-939)


Submitted:   December 12, 2005            Decided:   January 17, 2006


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary J. Yerman, New York, New York, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Song E. Park, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jing Nong Cao, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration Appeals (“Board”) denying his motion to reopen his

immigration proceedings.

           Based on our review of the record, we find that the Board

did not abuse its discretion in denying the motion as untimely

filed.   See 8 C.F.R. § 1003.2(c)(2) (2005).        We further find that

we lack jurisdiction to review Cao’s claim that the Board should

have exercised its sua sponte power to reopen his deportation

proceedings.   See Harchenko v. INS, 379 F.3d 405, 410-11 (6th Cir.

2004); Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 249-50 (5th

Cir. 2004); Belay-Gebru v. INS, 327 F.3d 998, 1000-01 (10th Cir.

2003); Calle-Vujiles v. Ashcroft, 320 F.3d 472, 474-75 (3d Cir.

2003); Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002); Luis v.

INS, 196 F.3d 36, 40-41 (1st Cir. 1999).

           Accordingly,   we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                      - 2 -